Baldwin, J. delivered the opinion of the Court
Field, C. J. concurring.
The judgment must'be affirmed. Apart from other grounds, when a husband abandons his wife, leaving her to her labor for a support, and she obtains such articles as those sued for here (furniture) by her own contracts and earnings, we think the husband must be held to assent to her disposition of them, if her necessities or convenience require it. He permits her to act as femme sole in acquiring *424such property, and he ought not to dispute her acts in that character when she disposes of it. The fair presumption is that he consents to her acting in this way—as otherwise she would not be enabled to support herself at all.
It becomes unnecessary to notice other points, for this goes to the whole merits.